Appeal by defendant from a judgment of the County Court, Westchester County, rendered March 2, 1979, convicting her of murder in the second degree and criminal possession of a weapon in the second and third degrees, upon a jury verdict, and imposing sentence. On July 30, 1979 this court modified the judgment, on the law, by reversing the conviction of criminal possession of a weapon in the second degree and the sentence imposed thereon, and that count was dismissed (People v Cohen, 71 AD2d 687). On June 10, 1980 the Court of Appeals, inter alia, held that the defendant is "entitled to a new trial on the count[s] charging her with murder in the second degree and criminal possession of a weapon in the second degree” (People v Cohen, 50 NY2d 908, 909). With respect to the second degree possession count, the case was remitted to this court pursuant to CPL 470.25 (subd 2, par [d]) and CPL 470.40 (subd 2, par [b]). Judgment with respect to the conviction of criminal possession of a weapon in the second degree, reversed, on the law, and case remitted to the County Court, Westchester County, for a new trial with respect to that count and for further proceedings in accordance with the determination of the Court of Appeals. The Court of Appeals held that a new trial was required as to the murder charge, that defendant had to be resentenced on her conviction of criminal possession in the third degree and that the charge of criminal possession of a weapon in the second degree "is factually related to the murder charge in this case, so that the reversal of the murder conviction should also require a new trial on the charge of criminal possession of a weapon in the second degree” (People v Cohen, supra, p 911). Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.